DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-8) in the reply filed on 2/5/2021 is acknowledged. Claims 9-15 have been cancelled by Applicant.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application numbers 2019-089021 and 2019-089022 filed in Japan on 5/9/2019.  Receipts of the subject certified copy of the priority document from participating IP office on 5/26/2020, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 4/27/2020 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
Claim 7 is objected to because of the following informalities: “an image scanner” has been recited in line 5 of claim 1. Therefore, claim 7 does not appear to further limit claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,427,032 B1 to Irons et al in view of U.S. Patent Publication No. 2016/0112600 A1 to Mashimo.
As to claim 1, Irons discloses an image processing apparatus (document input mechanism 110 of digital filing system 100; figure 1), comprising: a controller circuit configured to operate as
a captured image obtaining module configured to obtain a captured image, the captured image being generated by optically capturing a document having one or more 
a document area extracting module configured to extract a document area from the captured image, the document area being an area of the document (scanning and creating electronic image of the document; 722 of figure 7 and column 17, lines 47-52),
a note area extracting module configured to extract a first note area from the captured image, the first note area being an area of the first note positioned at a first position of the document area of the first page (identify the attached label on the scanned document; 724 of figure 7 and column 17, line 53 – column 18, line 5 and label 1451 as shown in figure 14),
a character determining module configured to determine the first character included in the first note area by optical character recognition (OCR of the read label; column 29, lines 53-60),
a document image generating module configured to mask the first note area included in the document area, and generate a document image,
a file name generating module configured to generate a file name including the first character (generate file name from label; column 18, lines 20-24), and
a file generating module configured to generate an electronic file of the document image having the file name (generation of scanned document with file name; 726 of figure 7 and column 18, lines 6-24).

Mashimo, in the same area of image processing, teaches a document image generating module configured to mask the first note area included in the document area, and generate a document image (masking of a designated region by masking section 204 of figure 2; paragraph 0034 and S107-S108 of figure 3).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Irons’ image processing apparatus by the teaching of Mashimo because it would allow the system to erase the label image that was applied to the document before storing in order to store the scanned original image without the applied label image.
As to claim 4, Irons further discloses wherein the document area extracting module is configured to detect an edge and/or a point, and thereby extract the document area having a rectangular shape (scanning and creating electronic image of the document; 722 of figure 7 and column 17, lines 47-52 and figures 12-13), and the note area extracting module is configured to extract the first note area from a certain page of the captured image (label applied to the first page; column 8, lines 65-67).
As to claim 7, Irons further discloses the image scanner (scanner; column 7, lines 52-63).
As to claim 8, claim 8 is for a non-transitory computer readable recording medium (MFP 110 inherently includes memory for storing programs and figure 7) that .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,427,032 B1 to Irons et al in view of U.S. Patent Publication No. 2016/0112600 A1 to Mashimo and in further view of U.S. Patent Publication No. 2015/0350476 A1 to Nakao.
As to claim 3, Irons further discloses wherein the document area extracting module is configured to detect an edge and/or a point, and thereby extract the document area having a rectangular shape (scanning and creating electronic image of the document; 722 of figure 7 and column 17, lines 47-52 and figures 12-13).
Irons does not expressly disclose the note area extracting module is configured to extract the first note area positioned at the first position, a distance between the first position and a first edge of the document area being smaller than a first threshold.
Nakao, in the same area of image processing, teaches note area extracting module is configured to extract the first note area positioned at the first position, a distance between the first position and a first edge of the document area being smaller than a first threshold (sticky note f11 as shown in figure 5 and determining section 103 of figure 2 to determine position of the sticky note; paragraphs 0060-0061).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Irons/Mashimo’s image processing apparatus by the teaching of Nakao because it would allow the system to define a specific region within the document for applying the label and the scanner .
Allowable Subject Matter
Claims 2, 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DUNG D TRAN/           Primary Examiner, Art Unit 2675